Title: Thomas Jefferson to DeWitt Clinton, 2 May 1815
From: Jefferson, Thomas
To: Clinton, DeWitt


          Dear Sir Monticello May. 2. 15.
          Your favor of Apr. 6. has been duly recieved, with the circular letter it inclosed from the Literary & Philosophical society of New York. the association you propose to me with that respectable body cannot but be honorable to me, altho’ it must excite the regret of consciousness that I should be an unprofitable member. the hand of age has more than begun to press upon me, and with the diminished vigor of body the mind also has it’s sympathy. ardor sensibly abates in those pursuits which were the delight of earlier years, and would have been their exclusive occupation, had the history of the times in which I have lived permitted it. but, in every capacity, associated or not, I honor & respect every literary society, and should be happy in any occasion of rendering them service. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        